Citation Nr: 0609500	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-32 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to 
September 1, 2005, for degenerative joint disease of the 
right foot/ankle, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Appellant and his Spouse




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1993 to January 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The March 2003 VA RO decision denied a 
claim for an evaluation in excess of a 10 percent rating for 
the veteran's service-connected degenerative joint disease of 
the right foot/ankle.  A September 2005 RO decision granted 
an increased 20 percent evaluation for degenerative joint 
disease of the right foot/ankle, effective from September 1, 
2005.  

The Board remanded the appeal in June 2005 for development 
which was completed in September 2005.  

In March 2005, the sworn testimony of the veteran and his 
spouse was obtained at a video conference hearing conducted 
by a Veterans' Law Judge of the Board with the veteran at the 
RO.  


FINDINGS OF FACT

1.  Prior to September 1, 2005, the veteran's service-
connected arthritis of the right foot is objectively shown to 
be manifested by: complaints of right foot and ankle pain; 
mild degenerative changes of the first metatarsophalangeal 
joint on X-ray studies; no more than moderate limitation of 
motion of the right ankle; and no objective evidence of 
ankylosis or laxity of the right ankle joint.  
2.  From September 1, 2005, the veteran's service-connected 
arthritis of the right foot is objectively shown to be 
manifested by: complaints of right foot and ankle pain, 
laxity and limited use; mild degenerative changes of the 
first metatarsophalangeal joint on X-ray studies; no more 
than marked limitation of motion of the right ankle; and no 
objective evidence of any ankylosis or laxity of the right 
ankle joint.  

CONCLUSIONS OF LAW

1.  Prior to September 1, 2005, the criteria for an 
evaluation in excess of a 10 percent rating for degenerative 
joint disease of the right foot/ankle are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2005).  

2.  From September 1, 2005, the criteria for an evaluation in 
excess of 20 percent for the degenerative joint disease of 
the right foot/ankle are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain. The assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

The veteran's claim on appeal was received at the RO in 
January 2003; the veteran was advised of what evidence would 
substantiate his appeal in February 2003, and the claim was 
denied in an RO decision of March 2003.  The claim was 
remanded in June 2005, another letter was issued in August 
2005, and the claim readjudicated at the RO in September 
2005.  No reply from the veteran is of record in response to 
the August 2005 letter.  

There is no further available evidence which would 
substantiate the claim on appeal.  See 38 U.S.C.A. § 5103(b).  
VA has made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a),(b),(c).  All identified treatment 
records have been obtained.  Additionally, the VA afforded 
the veteran pertinent VA examinations in February 2003 and in 
September 2005.  The record also indicates that the veteran 
was provided with copies of all communications and 
adjudications, including the March 2003 RO rating decision 
setting forth the general requirements of applicable law 
pertaining to evidence to support the claim on appeal.  The 
general advisement was reiterated in the Statement of the 
Case (SOC) dated in September 2003, as well as the September 
2005 RO decision and the supplemental statement of the case 
(SSOC) dated in September 2005.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal as to the claim on appeal.  
Given the development undertaken by the RO-particularly, the 
two VA examinations-and the fact that the veteran has 
pointed to no other pertinent evidence which has not been 
obtained, the record is ready for appellate review of the 
claim on appeal.  



The Merits of the Claims on Appeal

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the VA Schedule for 
Rating Disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Although the recorded history of 
a disability is for consideration in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected degenerative joint disease of 
the right foot/ankle is rated as traumatic arthritis in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5271.  Diagnostic Code 5010 directs that arthritis due to 
trauma and substantiated by x-ray findings are rated by 
analogy to degenerative arthritis under Diagnostic Code 5003. 
Under the provisions of Diagnostic Code 5003, degenerative 
arthritis substantiated by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5271). However, when the limitation of 
motion of the specific joint or joints involved warrants a 
noncompensable evaluation, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by the limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5003.  

Under Diagnostic Code 5271, a 10 percent rating is assigned 
for moderate limitation of motion of the ankle.  This code 
also provides a 20 percent rating for marked limitation of 
motion of the ankle, but no greater evaluation is available 
under this Diagnostic Code.  

The normal range of motion of the ankle is 0 to 20 degrees of 
dorsiflexion, and 0 to 45 degrees of plantar flexion.  See 38 
C.F.R. § 4.71a, Plate II.  

Diagnostic Code 5270 provides a 30 percent rating for 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees, or ankylosis in dorsiflexion between 0 
degrees and 10 degrees.  A 40 percent rating is assigned for 
ankle ankylosis in plantar flexion at more than 40 degrees, 
or ankylosis in dorsiflexion at more than 10 degrees, or with 
an abduction, adduction, inversion or eversion deformity.  

Under Diagnostic Code 5284, a 10 percent rating is warranted 
for foot injuries which are productive of moderate 
impairment.  A 20 percent rating is warranted for foot 
injuries which are productive of moderately severe 
impairment.  A 30 percent evaluation is warranted for foot 
injuries which are productive of severe impairment, and a 40 
percent rating is available for actual loss of use of the 
foot.  No greater evaluation is available under Diagnostic 
Code 5284.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that 
38 C.F.R. § 4.40 required consideration of factors such as 
lack of normal endurance, functional loss due to pain and 
pain on use, specifically limitation of motion due to pain on 
use including that experienced during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.

While 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, require 
consideration of functional disability due to pain and 
weakness, instability and arthritis, the evaluation of the 
same disability or manifestations under different diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14.  Rather, the 
veteran's disability will be rated under the diagnostic code 
or codes that allows the highest possible evaluation for the 
clinical findings shown on objective examination.  However, 
38 C.F.R. § 4.14 does not prevent separate evaluations for 
the same anatomic area under different diagnostic codes, 
including separate rating for separate and distinct 
functional impairments.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  

VA examination reports of February 2003 and September 2005 
show similar findings, including X-ray studies which 
demonstrate, "mild" degenerative arthritis of the first 
metatarsophalangeal joint, without significant change from 
prior studies.  Neither examination report includes any 
objective evidence of any ankylosis of the right ankle so as 
to warrant application of Diagnostic Code 5270.  
Additionally, no medical evidence of record, including the 
two VA examination reports of February 2003 and September 
2005, include any objective evidence of any instability or 
laxity of the right ankle.  Accordingly, the criteria for a 
separate rating for laxity of the ankle, apart from painful 
arthritis with limitation of motion, are not met.  

The veteran's right foot disorder is rated as 10 percent 
disabling prior to VA examination on September 1, 2005.  
Range of motion studies obtained on VA examination in 
February 2003 demonstrate right foot dorsiflexion from 0 to 
10 degrees (alternately reported as 80/90 degrees), with pain 
at the extreme end of motion, and plantar flexion from 0 to 
40 degrees, with pain on extreme end of motion.  The veteran 
denied any recent foot surgery and additional injury.  He 
identified no treatment.  The examiner found no instability 
of the foot, as anterior drawer sign was negative.  The talar 
tilt was negative, and there was no varus or valgus 
angulation of the ankle joint.  Even more significantly, 
strength of movement through the right ankle was assessed to 
be 5/5-indicating no weakness of the right ankle joint.  

The above clinical findings are uncontradicted by any other 
medical evidence of record.  The findings of mild arthritis 
of the first metatarsophalangeal joint on X-ray studies of 
February 2003, with pain and limitation of motion of 
dorsiflexion, but with no objective evidence of any ankylosis 
or instability of the right ankle joint, warrant no more than 
a 10 percent disability evaluation under all applicable 
Diagnostic Codes.  Specifically, the findings on VA 
examination in February 2003 do not more closely approximate 
the criteria for 20 percent under Diagnostic Code 5271 for 
marked limitation of motion.  Similarly, these findings do 
not approximate a moderately severe foot injury under 
Diagnostic Code 5284 so as to warrant an evaluation in excess 
of 10 percent.  The veteran reported no inpatient or 
outpatient treatment.  With no other medical evidence of 
record, and given the limited findings on VA examination in 
February 2003, the claim for an evaluation in excess of 10 
percent for right foot arthritis, prior to September 1, 2005, 
is denied.  

Similarly, the September 1, 2005 VA examination includes X-
ray studies of, "mild" arthritis of the metatarsophalangeal 
joint of the right foot.  Range of motion studies revealed 
right foot dorsiflexion from 0 to 10 degrees, with pain at 
the extreme end of motion, with plantar flexion from 0 to 45 
degrees (an improvement from prior studies), with pain from 
10 to 45 degrees.  Once again, the veteran denied any recent 
foot surgery, additional injury, and he identified no 
treatment.  Although the veteran subjectively complained of 
occasional laxity and instability of the right ankle, the VA 
examiner found no instability of the foot.  The veteran's 
gait was found to be normal, and the VA examiner determined 
that the veteran could walk more than three miles.  The 
veteran was also noted to have bilateral heel spurs.   

The criteria for an evaluation in excess of 20 percent, from 
September 1, 2005, are not met for the veteran's right 
metatarsophalangeal joint arthritis, on account of limitation 
of motion of the right ankle, with painful arthritis.  With 
no showing of any ankylosis of the right ankle, Diagnostic 
Code 5270 is not for application.  The current 20 percent 
rating is the maximum available under Diagnostic Code 5271 
for marked limitation of motion of the ankle.  With no 
objective evidence of any instability or greater limitation 
of motion of the right ankle joint, the criteria for no more 
than a 20 percent rating are met by analogous application of 
Diagnostic Code 5284 for a "moderately severe" foot injury.  
That is, the above clinical findings equate to no more than 
moderately severe impairment of the right ankle, if that, 
ratable as 20 percent disabling under Diagnostic Code 5284.  

A severe foot injury is not more closely approximated, 
particularly in light of the minimal findings on X-ray 
studies, the lack of any treatment, surgery, or 
hospitalization, the lack of any objective evidence of 
instability or weakness, and the modest limitation of motion 
and pain demonstrated on repeated VA examinations.  With no 
objective medical evidence of severe impairment due to 
service-connected right metatarsophalangeal fracture, the 
criteria for more than a 20 percent rating are approximated 
under Diagnostic Code 5284, from September 1, 2005.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as with 
the claim not granted herein, the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 10 percent prior to September 1, 2005, for 
degenerative joint disease of the right foot/ankle, evaluated 
as 20 percent disabling from September 1, 2005.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (2990).  

ORDER

For the period prior to September 1, 2005, an evaluation in 
excess of 10 percent for degenerative joint disease of the 
right foot/ankle is denied.  

For the period beginning September 1, 2005, an evaluation in 
excess of 20 percent for degenerative joint disease of the 
right foot/ankle is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


